DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 11/29/21.  This action is made non-final.
3.	Claims 1-8 are pending in the case.  Claims 1 and 5 are independent claims.

Double Patenting
4.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11215431.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar to each other and would have considered obvious to one of ordinary skill.
11218431
17/536433
1. A processor-based system for routing data on a collaboration platform over a network, the processor-based system comprising: a web layer in communication with at least a server and at least and a user interface associated with at least a user; a user presence module residing on the server and in communication with the web layer, wherein the user presence module detects which of the users is logged into the collaboration platform; a threaded discussion module residing on the server and in communication with the web layer, wherein the threaded discussion module allows the users to set up a channel on the collaboration platform and post content to facilitate collaboration amongst the users; a document editor module residing on the server and in communication with the web layer, wherein the document editor module allows the users to edit the content in real time and to sync each user in the channel to view and edit the content in real time on the collaboration platform; an audio-visual module residing on the server and in communication with the web layer, wherein the audio-visual module allows the users to share the at least one user interface for viewing content, each other's user interface, or both, wherein the audio-visual module is in communication with the document editor, and wherein the audio-video module allows users to communicate in an audio-video stream to discuss the content, view the content, build a three-dimensional model, or any combination thereof, that is editable by the plurality of users in the user group in real-time during the user collaboration; a co-browsing module in communication with the document editor, wherein the co-browsing module and user focus module, together, tracks user behavior to optimize a collaboration platform load, wherein the co-browsing module comprises a first artificial intelligence component to gather user use data and automatically learn and improve a balance of load on the collaboration platform; a user focus module in communication with the document editor, the co-browsing module and user focus module, which together, allow for integration of the audio video module; a real-time sync module in communication with the document editor, wherein the real-time sync module syncs users to the content.

1. A processor-based system for routing data on a collaboration platform over a network, the processor-based system comprising: a web layer in communication with at least a server and at least and a user interface associated with at least a user; a user presence module residing on the server and in communication with the web layer, wherein the user presence module detects which of the users is logged into the collaboration platform; a threaded discussion module residing on the server and in communication with the web layer, wherein the threaded discussion module allows the users to set up a channel on the collaboration platform and post content to facilitate collaboration amongst the users; a document editor module residing on the server and in communication with the web layer, wherein the document editor module allows the users to edit the content in real time and to sync each user in the channel to view and edit the content in real time on the collaboration platform; an audio-visual module residing on the server and in communication with the web layer, wherein the audio-visual module allows the users to share the at least one user interface for viewing content, each other's user interface, or both; a load balancer in communication with: a messaging and presence protocol module to allow the users to send messages to other users; a document editor and management platform to allow the users to edit documents; a file manager platform to allow the users to manage files; a videoconference and messaging platform that allows the users to videoconference and message; 59Docket No. Solv_201_6con wherein the load balancer sends resources to any of the modules that requires additional resources to optimize the load on the collaboration platform using a second artificial intelligence component.  

2. The system of claim 1, further comprising: a document editor module residing on the server and in communication with the web layer, wherein the document editor module allows the users on the channel to edit the content using co-browsing functionality and to further sync the content in real-time to all other users; and a file management module residing on the server and in communication with the web layer, wherein the file management module allows the users to sort and share files.

2. The system of claim 1, further comprising: a document editor module residing on the server and in communication with the web layer, wherein the document editor module allows the users on the channel to edit the content using co-browsing functionality and to further sync the content in real-time to all other users; and a file management module residing on the server and in communication with the web layer, wherein the file management module allows the users to sort and share files.  

3. The system of claim 1, further comprising: a universal login module that allows the users to register for the user presence module, the threaded discussion module, the document editor module, and audio-visual module with a single login in a wrapper.

3. The system of claim 1, wherein the user presence module comprises a plurality of sub- modules, wherein the sub-modules comprise: a user focus module in communication with the document editor; a co-browsing module in communication with the document editor, wherein the co- browsing module and user focus module, together, tracks user behavior to optimize a collaboration platform load, wherein the co-browsing module comprises a first artificial intelligence component to gather user use data and automatically learn and improve a balance of load on the collaboration platform; a real-time sync module in communication with the document editor, wherein the real-time sync module syncs users to the content; an audio-video streaming module in communication with the document editor, wherein the audio-video streaming module allows users to communicate in audio-video stream to discuss the content, view the content, or both.  

4. The system of claim 1, further comprising: a load balancer in communication with: a messaging and presence protocol module to allow the users to send messages to other users; a document editor and management platform to allow the users to edit documents; a file manager platform to allow the users to manage files; a videoconference and messaging platform that allows the users to videoconference and message; wherein the load balancer sends resources to any of the modules that requires additional resources to optimize the load on the collaboration platform using a second artificial intelligence component.

4. The system of claim 1, further comprising: a universal login module that allows the users to register for the user presence module, the threaded discussion module, the document editor module, and audio-visual module with a single login in a wrapper.  


	5. A processor-based method for routing data on a collaboration platform over a network, the processor-based method comprising: providing a web layer in communication with at least a server and at least a user interface associated with at least a user; detecting which of the users is logged into the collaboration platform via a user presence module residing on the server and in communication with the web layer; setting up a channel on the collaboration platform via a threaded discussion module residing on the server and in communication with the web layer based on a request from the user; receiving an upload of content from the user; receiving and outputting edits from the users in real time and syncing each user in the channel to view and edit the content in real time on the collaboration platform; allowing users to share the at least one user interface for viewing content, each other, or both via an audio video module; allowing users to communicate in an audio-video stream to discuss the content, view the content, build a three-dimensional model, or any combination thereof, that is editable by the plurality of users in the user group in real-time during the user collaboration; utilizing a user focus module in communication with the document editor to integrate services; tracking user behavior to optimize a collaboration platform load, wherein the co-browsing module comprises a first artificial intelligence component to gather user use data and automatically learn and improve a balance of load on the collaboration platform using a co-browsing module in communication with the document editor, wherein the co-browsing module and user focus module, together, tracks; and syncing user to content using a real-time sync module.

5. A processor-based method for routing data on a collaboration platform over a network, the processor-based method comprising: providing a web layer in communication with at least a server and at least a user interface associated with at least a user; detecting which of the users is logged into the collaboration platform via a user presence module residing on the server and in communication with the web layer; setting up a channel on the collaboration platform via a threaded discussion module residing on the server and in communication with the web layer based on a request from the user; receiving an upload of content from the user; receiving and outputting edits from the users in real time and syncing each user in the channel to view and edit the content in real time on the collaboration platform; allowing users to share the at least one user interface for viewing content, each other, or both via an audio video module; tracking user behavior to optimize the collaboration platform load, using a co-browsing module having a first artificial intelligence component to gather user use data and automatically learn and improve a balance of load on the collaboration platform; and automatically syncing content to the platform.  

6. The method of claim 5, further comprising: receiving requests from users on the channel to edit the content using co-browsing functionality and further syncing the content in real-time to all other users; and managing and sorting files for the users based on user inputs.

6. The method of claim 6, further comprising: receiving requests from users on the channel to edit the content using co-browsing functionality and further syncing the content in real-time to all other users; and managing and sorting files for the users based on user inputs.  

7. The method of claim 5, further comprising: providing a universal login module that allows the users to register for the user presence module, the threaded discussion module, the document editor module, and audio-visual module with a single login over a wrapper.

7. The method of claim 6, further comprising: providing a universal login module that allows the users to register for the user presence module, the threaded discussion module, the document editor module, and audio-visual module with a single login over a wrapper.  

8. The method of claim 5, further comprising: balancing a load on the platform by sending resources to any of the modules that requires additional resources to optimize load on the collaboration platform using a second artificial intelligence component.

8. The method of claim 8, further comprising: balancing a load on the platform by sending resources to any of the modules that requires additional resources to optimize load on the collaboration platform using a second artificial intelligence component.  
 
 
 
 
 
 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID E CHOI/Primary Examiner, Art Unit 2174